UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21321 Pioneer Municipal High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:April 30 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Municipal High Income Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Municipal High Income Trust ILLINOIS FIN AUTH REV Ticker: Security ID: 45200BZL5 Meeting Date: OCT 17, 2012 Meeting Type: Written Consent Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management ILLINOIS FIN AUTH REV Ticker: Security ID: 45200BZM3 Meeting Date: OCT 17, 2012 Meeting Type: Written Consent Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management END NPX REPORT
